                          UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                   JUDGMENT
                        Plaintiff,
       v.                                          Case Number: 2:11-cr-00442-GMN-GWF-1
ERIC TYRONE JACKSON,                                                              )
                                                      (Related case: 2:16-cv-1514,2:18-cv-1280 )


                        Defendant.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED
that judgment is hereby entered denying 2255 Motion to Vacate, Set Aside, or Correct Sentence. Certificate
of Appealability is denied.




       September 19, 2019
       ____________________                                 DEBRA K. KEMPI
       Date                                                Clerk



                                                            /s/ J. Matott
                                                           Deputy Clerk
